Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II (Figures 8-11) in the reply filed on 4/22/2022 is acknowledged.
Claims 2-4 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“open/close member” includes the generic/nonce term “member” coupled with the function of “restrict the sliding plate from being moved”. A return to the specification provides a door. Therefor the limitation is interpreted as a door [0090]-[0095] or equivalents thereof.
“coupling member” includes the generic/nonce term “member” coupled with the function of “coupling”. A return to the specification provides a shaft or hinge [0092]. Therefor the limitation is interpreted as a shaft or hinge or equivalents thereof.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crespo-Calero (US 10,197,295).
Regarding claim 1, Crespo-Calero discloses an outdoor unit (10) comprising:
a case (20) including an opening (opening at location of 82) and an inlet hole configured to enable entry of external air into the case (through side vents), the case defining an exterior of the outdoor unit;
a heat exchanger (30) located in the case and configured to exchange heat with the external air that entered the case via the inlet hole;
a compressor module (40) connected with the heat exchanger (40) and configured to supply a refrigerant that exchanges heat between the external air and the heat-exchanger;
a base plate (29) located in the case and configured to support the heat exchange (30); and
a sliding plate (80) is configured to slide at least partially out of the  case via the opening of the case (shown in figure 11 the compressor is in the outward position) to expose a predetermined area of the compressor.
Regarding claim 5, Crespo-Calero discloses the compressor module (40) comprises a refrigerant pipe (3:59) connected with the heat-exchanger and configured to transmit the refrigerant from the compressor module to the heat-exchanger; and
wherein the refrigerant pipe is detachable from the heat-exchanger or the compressor module (1:58-60).
Regarding claim 10, Crespo-Calero discloses the case (20) comprises a plurality of side panels coupled to the base plate (figure 16 shows side panels or corner elements coupled to the base plate 29).
Regarding claims 11 and 15-16, Crespo-Calero discloses an open/close member (24 and 26 are side panels or doors; figure 11 shows open condition of the panels/doors) coupled to the opening of the case via a coupling member (connected to opening at area of 82 in figure 1; hasp 50 couples/locks doors closed; panels/doors are coupled by hinges 27) and configured to, in a closed position, restrict the sliding plate from being moved to the outside of the case.
Regarding claim 17, Crespo-Calero discloses an air conditioner comprising:
an outdoor unit (10) comprising a case (20) including an opening (opening at location of 82) and an inlet hole configured to enable entry of external air into the case (through side vents), the case defining an exterior of the outdoor unit, a heat exchanger (30) located in the case and configured to exchange heat with the external air that entered the case via the inlet hole, and a compressor module (40) connected with the heat exchanger (40) and configured to supply a refrigerant that exchanges heat between the external air and the heat-exchanger; and
an indoor unit (1:22 “air handler unit”) connected with the compressor module and the heat-exchanger of the outdoor unit via a refrigerant path (it is understood that a refrigerant cycle is a closed loop and is in a connected path) and configured to exchange heat by circulating the refrigerant between the indoor unit and the compressor and heat exchanger of the outdoor unit (10),
wherein the outdoor unit further comprises a base plate (29) located in the case and configured to support the heat exchange (30); and a sliding plate (80) that is located on the base plate (29), that is configured to support the compressor module (40), and that is configured to slide, and
wherein the sliding plate (80) is configured to slide at least partially out of the  case via the opening of the case (shown in figure 11 the compressor is in the outward position) to expose a predetermined area of the compressor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo-Calero (US 10,197,295) in view of Childs (US 364,479). 
Regarding claims 6 and 19, Crespo-Calero discloses the sliding plate (80) but lacks that the plate rotates. Childs discloses a sliding plate (E) including a rotary shaft (F) coupled to the sliding plate (E) and configured to assist rotation of the sliding plate towards the opening of the case. It would have been obvious to one of ordinary skill in the art to have provided Crespo-Calero with the mechanism of Childs which is configured to extend the sliding plate with the same motion of opening the rotary door (D) thereby providing the benefit of opening the system with fewer user steps.
Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo-Calero (US 10,197,295), in view of Childs (US 364,479), and in further view of Sagel (US 10,092,094) 
Regarding claims 7-9 and 20, Crespo-Calero in view of Childs further discloses (references in this paragraph are made to Child) the sliding plate (E) comprises a curved roller (G); a curved roller housing (shown in figures 2 and 4 the rollers are housed) that faces the base plate (E) and that is configured to accommodate the curved roller; and a curved roller rotary shaft (lines 66-67) in contact with at least a predetermined area of a center of the curved roller and configured to rotatably support the curved roller. A first rotation stopper (K; the spring when fully compressed stops further rotation) configured to restrict the sliding plate from further rotating towards the inside of the case. A second rotation stopper (H) configured to restrict the sliding plate from further rotating toward the opening.
Crespo-Calero with Childs lacks a curved guide rail. Sagel discloses a retractable sliding plate (11) and a base plate including a curved guide rail (38) that extends along a circumferential direction with respect to a rotary shaft (through pivot axis 5) including a curved roller (37) that moves along the curved guide rail and includes first and second rotation stoppers at each end of the curved guide rail thereof.
It would have been obvious to one of ordinary skill in the art to have provided Crespo-Calero with a curved guide rail as taught by Sagel in order to support rotational movement of the tray in a non-visible manner (9:13-17).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo-Calero (US 10,197,295) in view of Zearfoss Jr. (US 2,930,667).
Regarding claims 12-14, Crespo-Calero discloses doors (24/26) which are configured to open by rotation about a hinge (27). Crespo-Calero lacks sliding doors. Zearfoss discloses a door guide rail (27) extending along a width direction, and a sliding door (17 and 18) configured to open and close the opening along the door guide rail. Zearfoss further discloses first and second door stoppers to stop the sliding door moving to open and closed positions (figures 2 and 4 show that the extreme ends of the sliding rail are closed and therefor provide for a stopper. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of a rotatable door. It is known in the art to substitute a rotatable door for a sliding door. The result of the substitution would have been predictable. MPEP 2143 B. Further in this instance Zearfoss provides that a sliding door has the additional benefit of minimizing environmental spatial requirements (1:19-22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Troxell et al (US 10,168,082) sliding compressors.
Cooper (US 4,582,372) rotatable tray.
Wherry (US 2,454,727) sliding compressor.
Webster (US 3,323,625) sliding compressor.
Summers (US 1,924,662) sliding compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763